COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-135-CV
 
  
RICHARD 
T. BAUMEISTER                                                      APPELLANT
  
V.
  
LINDA 
L. BAUMEISTER                                                             APPELLEE
   
----------
FROM 
THE 233RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties’ “First Amended Joint Motion To Dismiss 
Appeal.” It is the court's opinion that the motion should be granted; 
therefore, we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 
43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue. See Tex. R. App. P. 42.1(d).
  
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 31, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.